UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB Amendment No. 1 (Mark One) T ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-26525 BREDA TELEPHONE CORP. (Name of small business issuer in its charter) Iowa 42-0895882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 112 East Main, P.O. Box 190, Breda, Iowa (Address of principal executive offices) (Zip Code) Registrant's telephone number: (712) 673-2311 Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value (Title of class) Check whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNoo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoT State registrant's revenues for its most recent fiscal year: $10,482,625. State the aggregate market value of the voting and non-voting common equity held by non-affiliates: $13,913,822, as of March 1, 2008.The registrant's stock is not listed on any exchange or otherwise publicly traded, and the value of the registrant's stock for this purpose has been based upon the $457 per share redemption price of the registrant's stock as determined by its board of directors and that was in effect on March 1, 2008.In determining this figure, the registrant has assumed that all of its directors and officers and its chief executive officer, chief operations officer and chief financial officer are affiliates, but this assumption shall not apply to or be conclusive for any other purpose. State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 30,856 shares of common stock, no par value, at March 1, 2008. Transitional Small Business Disclosure Format (check one):Yes oNo T Item 7. Financial Statements. EXPLANATORY NOTE Breda Telephone Corp. (“Breda”) is filing this Amendment No. 1 to its Annual Report on Form 10-KSB for the fiscal year ended December 31, 2007 which was originally filed with the Securities and Exchange Commission on March 28, 2008 (the “Original 10-KSB”) to amend the Original 10-KSB by substituting the “Item 7 Financial Statements” for the financial statements contained in Item 7 in the Original 10-KSB. More specifically, this Amendment No. 1: a) adds and includes the now unqualified audit opinion of Kiesling Associates LLP in place of the qualified opinion filed with the Original 10-KSB; and b) includes audited financial statements for Breda’s outside equity investment, Iowa 8 Monona Limited Partnership (“RSA #8”).Breda’s portion of RSA #8 is represented by its investment in West Iowa Cellular, Inc. as described in Note 4 to Breda’s financial statements.No financial statements nor audit opinion for RSA #8 were included in the Original 10-KSB.Note 4 to Breda’s financial statements reports Breda’s and its subsidiary, Westside Independent Telephone Company’s, combined 25% interest in West Iowa Cellular, Inc.West Iowa Cellular, Inc. is the 51% owner of West Iowa Cellular of Iowa Limited Partnership, which holds a 42.43% general partner interest in RSA #8. The original Kiesling Associates LLP audit opinion was dated March 28, 2008.The attached Kiesling Associates LLP unqualified opinion is dated March 27, 2009 except for Note 4, as to which the date is May 28, 2010.In the report dated March 28, 2008, Kiesling expressed an opinion that it was unable to perform audit procedures for 2007 supporting Breda’s investments in Spiralight Network LLC, RSA #8, and RSA No. 9 Limited Partnership (“RSA #9”) stated at $2,889,873 at December 31, 2007, or its equity in earnings in such partnerships of $244,777, which is included in net income for the year ended as described in Note 4 to the financial statements.As of the date of this opinion for Note 4, Kiesling was able to obtain audited financial statements for 2008 supporting Breda’s investments in RSA #8, RSA #9, and Spiralight Network LLC as described in Note 4. Except with respect to the scope of the opinion, and the addition of the audited financial statements for RSA #8, there were no changes to the financial statements for the years ending December 31, 2007 and December 31, 2006. This Amendment No. 1 to Form 10-KSB does not modify or update other information in the Original 10-KSB and does not purport to provide an update of any developments regarding Breda subsequent to the filing of the Original 10-KSB. 1 Breda Telephone Corp. And Subsidiaries Breda, IA Consolidated Financial Statements For the Years Ended December 31, 2007 and 2006 2 BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA Contents Page Consolidated Financial Statements: Independent Auditor’s Report 4 Consolidated Balance Sheets 6 Consolidated Statements of Income 7 Consolidated Statements of Stockholders’ Equity 8 Consolidated Statements of Cash Flow 9 Notes to Consolidated Financial Statements 10-26 Audited Financial Statements for RSA #8 27 3 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Breda Telephone Corp. and Subsidiaries Breda, Iowa We have audited the accompanying consolidated balance sheets of Breda Telephone Corp. (the Company) and subsidiaries as of December 31, 2007 and 2006, and the related consolidated statements of income, stockholders' equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We did not audit the 2007 financial statements ofIowa 8 Monona Limited Partnership (Iowa 8), RSA No. 9 Limited Partnership (Iowa 9), and Spiralight Network LLC (SN), the investments in which, as discussed in Note 4 to the financial statements, are accounted for by the equity method of accounting.The aggregate investment in Iowa 8, Iowa 9, and SN was $2,889,873 as of December 31, 2007, and the equity in their net income was $244,777 for the year then ended.The financial statements of Iowa 8, Iowa 9, and SN were audited by other auditors whose reports have been furnished to us, and our opinion insofar as it relates to the amounts included for Iowa 8, Iowa 9, and SN is based solely on the reports of other auditors. Except as discussed in the following paragraph, we conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our report dated March 28, 2008 we expressed an opinion that we were unable to examine evidence regarding the investments in and earnings of Iowa 8, Iowa 9, and SN.As of the date of this opinion we were able to obtain audited financial statements for 2007 supporting the Company’s investments in Iowa 8, Iowa 9, and SN as described in Note 4. 4 Table of Contents In our opinion the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Breda Telephone Corp. and subsidiaries as of December 31, 2007 and 2006, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. West Des Moines, Iowa /s/ Kiesling Associates LLP March 27, 2009 (except for Note 4, as to which the date is May 28, 2010) 5 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONSOLIDATED BALANCE SHEETS December 31, 2007 and December 31, 2006 December31, December31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowances of $676,422 and $46,750in 2007 and 2006, respectively Interest receivable Current portion of note receivable, less allowance of $219,691 in 2006 Inventory, at average cost Other Deferred income taxes OTHER NONCURRENT ASSETS Marketable securities Investments in unconsolidated affiliates at equity Other investments at cost Goodwill PROPERTY, PLANT AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long-term debt $ $ Accounts payable Accrued taxes Other LONG-TERM DEBT, less current portion OTHER NONCURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock, Class A - no par value, 5,000,000 shares authorized, 28,923 and 31,016 shares issued and outstanding at $457 and $394stated values, respectively Common stock, Class B - no par value, 5,000,000 shares authorized, 2,013shares issued and outstanding at $457 stated value, as of December 31, 2007 - Retained earnings TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONSOLIDATED STATEMENTS OF INCOME For the Years Ended 2007 and 2006 For the Years Ended OPERATING REVENUES $ $ OPERATING EXPENSES Cost of services Depreciation and amortization Selling, general, and administrative OPERATING INCOME OTHER INCOME (EXPENSES) Interest and dividend income Gain on sale of investments Gain or (Loss) on disposal of assets ) Interest expense ) ) Income from equity investments Other, net ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ $ NET INCOME PER COMMON SHARE $ $ DIVIDENDS PER COMMON SHARE $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Common Stock, A and B Class Retained Shares Amount Earnings Total Balance at December 31, 2005 $ $ $ Comprehensive income: Net Income Dividends paid ) ) Common stock redeemed, net (7 ) ) ) Stated value stock adjustment ) Balance at December 31, 2006 Comprehensive income: Net Income Dividends paid ) ) Common stock redeemed, net ) ) ) Stated value stock adjustment ) Balance at December 31, 2007 $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 8 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2007 and 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Amortization of investment premium/discount - net Equity income in unconsolidated affiliates, net of distributions received of $1,228,439 and $1,153,057 in 2007 and 2006, respectively ) ) Realized (gain) or loss on sale of property ) Note receivable discount - ) Gain on sale of marketable securities ) - Gain on sale of equity investments ) - Gain on sale of investments - at cost - ) Changes in assets and liabilities: (Increase) Decrease in assets ) ) Increase (Decrease) in liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from the sale of assets Purchase of marketable securities ) ) Purchase of equity investments ) ) Purchase of other investments - at cost ) ) Proceeds from the sale of marketable securities Proceeds from the sale of equity investments - Proceeds from the sale of other investments - at cost Issuance of notes receivable ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long term debt ) ) Common stock redeemed, net ) ) Dividends paid ) ) Net cash used in financing activites $ ) $ ) Net Increase in Cash and Cash Equivalents $ $ Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ $ Income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 9 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business The Breda Telephone Corporation (herein referred to as “the Company”) is a provider of telecommunications exchange and local access services, long distance services, cable television services and Internet services in a service area located primarily in western Iowa.The company is also involved in retail sales of cellular equipment and service plans for cellular partnerships of which it owns interests, and sales of other telecommunications equipment. Basis of Presentation The accounting policies of the Company and its subsidiaries conform to accounting principles generally accepted in the United States of America.Management uses estimates and assumptions in preparing its consolidated financial statements.Those estimates and assumptions affect the reported amounts of assets, liabilities, revenues, and expenses, and the disclosure of contingent revenues and expenses.Telephone operations reflect practices appropriate to the telephone industry.The accounting records of the telephone companies are maintained in accordance with the Uniform System of Accounts for Class A and B Telephone Companies prescribed by the Federal Communications Commission (FCC) as modified by the state regulatory authority. The accounting records for the Company’s cable television operations are maintained in accordance with the Uniform System of Accounts for CATV Companies prescribed by the National Association of Regulatory Utility Commissioners. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its 100% owned subsidiaries, Prairie Telephone Co., Inc., Tele-Services, Ltd., and Westside Independent Telephone Company.The financial statements of Prairie Telephone Co., Inc. include the accounts of Prairie and its 100% owned subsidiary, BTC, Inc.All material intercompany transactions have been eliminated in consolidation. Cash Equivalents All highly liquid investments with a maturity of three months or less at the time of purchase are considered cash equivalents. Investments Marketable debt and equity securities bought and held principally for selling in the near future are classified as trading securities and carried at fair value.Unrealized holding gains and losses on trading securities are reported in earnings.Marketable debt and equity securities classified as available-for-sale are carried at fair value with unrealized holding gains and losses recorded as a separate component of stockholders’ equity. 10 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Investments, (Continued) Debt securities for which the Company has both the positive intent and ability to hold to maturity are classified as held-to-maturity and are carried at amortized cost. The Company uses the specific identification method of computing realized gains and losses. Nonmarketable equity investments, over which the Company has significant influence or a 20% ownership, are reflected on the equity method. Other nonmarketable equity investments are stated at cost. Inventory Inventory includes both merchandise held for resale and material and supplies.Merchandise held for resale is recorded at the lower of cost or market with cost determined by the average cost method.Materials andsupplies, used in the construction of the Company’s facilities to provide telecommunications services, are recorded at average cost. Goodwill Goodwill is deemed to have an indefinite life and is stated at the lower of cost or fair value.The asset is subject to periodic impairment tests. Property, Plant and Equipment Telephone and cable television plant are capitalized at original cost including the capitalized cost of salaries and wages, materials, certain payroll taxes, employee benefits and interest incurred during the construction period. The Company provides for depreciation for financial reporting purposes on the straight-line method by the application of rates based on the estimated service lives of the various classes of depreciable property.These estimates are subject to change in the near term. Renewals and betterments of units of property are charged to telephone and cable television plant in service.When plant is retired, its cost is removed from the asset account and charged against accumulated depreciation less any salvage realized.No gains or losses are recognized in connection with routine retirements of depreciable property.Repairs and renewals of minor items of property are included in plant specific operations expense. Repairs of other property, as well as renewals of minor items of property are included in plant specific operations expense.A gain or loss is recognized when other property is sold or retired. 11 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Long-Lived Assets The Company would provide for impairment losses on long-lived assets when indicators of impairment are present and the estimated undiscounted cash flows to be generated by those assets are less than the assets’ carrying amount.Based on current conditions, management does not believe any of its long-lived assets are impaired. Income Taxes Income taxes are accounted for using a liability method and provide for the tax effects of transactions reported in the consolidated financial statements including both taxes currently due and deferred.Deferred taxes are adjusted to reflect deferred tax consequences at current enacted tax rates.Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.Significant components of the Company’s deferred taxes arise from differences between the book and tax basis of plant assets, certain investments, receivables and goodwill.The deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible, when the assets and liabilities are recovered or settled. Revenue Recognition The Company recognizes revenues when earned regardless of the period in which they are billed.The Company is required to provide telephone service to subscribers within its defined service territory.Local network, Internet and cable television service revenues are recognized over the period a subscriber is connected to the network.Network access and long distance service revenues are derived from charges for access to the Company’s local exchange network.The interstate portion of access revenues is based on an average schedule settlement formula administered by the National Exchange Carrier Association (NECA), which is regulated by the FCC.The intrastate portion of access revenues is billed based upon the Company’s tariff for access charges filed with the Iowa Utilities Board (IUB).The charges developed from these tariffs are used to bill the connecting long distance provider and revenues are recognized in the period the traffic is transported based on the minutes of traffic carried.Long distance revenues are recognized at the time a call is placed based on the minutes of traffic processed at contracted rates. Cellular sales and commission revenues are recognized at the time of customer activation. The Company uses the reserve method to recognize uncollectible customer accounts. Reclassifications Certain reclassifications have been made to the 2006 consolidated financial statements to conform with the 2007 presentation. 12 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 NOTE 2. MARKETABLE SECURITIES The amortized cost and fair value of held-to-maturity securities are: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value December 31, 2007 Held-to-Maturity: Municipal bonds $ $ $ ) $ Government securities ) $ $ $ ) $ December 31, 2006 Held-to-Maturity: Municipal bonds $ $ $ ) $ Government securities ) $ $ $ ) $ Amounts classified as: Current $ $ Noncurrent Total $ $ The amortized cost and fair value of marketable debt securities at December 31, 2007, by contractual maturity are shown below.Expected maturities may differ from contractual maturities because the issuers of the securities may have the right to prepay obligations without prepayment penalties. Amortized Cost Fair Value Due in one year or less $ $ Due after one year through three years Due after three years through five years Due after five years $ $ 13 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 NOTE 3. NOTE RECEIVABLE Notes receivable consist of the following: Desktop Media, LLC - 8.75% - Allowance - Desktop - ) Jaguar Communications, Inc. - 4.81% - Spiralight Network, LLC - 8.5% - Less current portion $
